Exhibit 23.2 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Consent of Independent Registered Public Accounting Firm I consent to the inclusion in the Prospectus, of which this Amendment No. 5 to the Registration Statement on Form S-1 is a part, of the report dated February 16, 2012, except for note 7 which date is April 11, 2012 relative to the financial statements of Accelera Innovations, Inc. as of December 31, 2011 and 2010 and for the years then ended and the period April 29, 2008 (date of inception) through June 30. 2012. I also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida October 31, 2012
